     CASE 0:09-cr-00160-PAM-AJB Document 106 Filed 07/13/20 Page 1 of 5




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA

United States of America,                                        Crim. No. 09-160 (PAM)

                            Plaintiff,

v.                                                                                ORDER

Byronte Juwann Reed,

                        Defendant.
        ___________________________________________________________

       This matter is before the Court on Defendant Byronte Juwann Reed’s Motion for

Compassionate Release under the First Step Act. Reed asserts that he has underlying health

conditions that make him susceptible to complications from COVID-19 and asks the Court

to order the BOP to release him to supervised release. For the following reasons, the Court

grants the Motion.

BACKGROUND

       In October 2016, Reed pled guilty to sex trafficking of a minor. The Court imposed

a sentence of 180 months’ imprisonment, to be followed by 25 years of supervised release.

(Docket No. 69.) Reed has served more than 75% of his sentence; with credit for good

time, Reed is scheduled for release in March 2023. He is currently incarcerated at the

Federal Correctional Institution Englewood in Littleton, Colorado (“FCI Englewood”).

DISCUSSION

       The First Step Act allows the Court to order a defendant’s release for “extraordinary

and compelling reasons.” Id. § 3582(c)(1)(A)(i). Such reasons include a terminal illness,

“a serious physical or medical condition,” or other condition “that substantially diminishes
     CASE 0:09-cr-00160-PAM-AJB Document 106 Filed 07/13/20 Page 2 of 5




the ability of the defendant to provide self-care within the environment of a correctional

facility.” U.S.S.G. § 1B1.13, cmt. n.1(a)(ii). Reed suffers from asthma. He submitted

evidence that he has experienced continued difficulty controlling his asthma during his

incarceration, and evidence that he uses both an inhaler and nebulizer to manage his

condition.

       Although the Government argues that Reed has not requested a release from the

Warden of his facility, Reed supplied the Court with a release request he submitted on April

8, 2020, and he asserts that he has received no response to that request. (Def.’s Reply

Mem. (Docket No. 103) Ex. 1.) The Court will therefore assume that Reed has sufficiently

exhausted available administrative remedies. See 18 U.S.C. § 3582(c)(1)(A) (allowing

defendant to bring a motion after “the lapse of 30 days from the receipt of such a request

by the warden of the defendant’s facility”).

       Recent guidance from the Centers for Disease Control (CDC) make clear that those

suffering from moderate to severe asthma may be at increased risk of severe complications

from COVID-19. Centers for Disease Control and Prevention, Coronavirus Disease 2019

(COVID-19),     People    of   Any     Age     with   Underlying    Medical     Conditions,

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical

-conditions.html (last visited July 12, 2020). The Government argues that there is no

indication in the medical records that Reed’s asthma is moderate or severe, but does not

deny that Reed’s medical records show that he suffers from frequent asthma attacks and

complications from his asthma, in addition to needing significant medication to treat the

condition. And, as Reed points out, asthma is the second most common comorbidity

                                               2
     CASE 0:09-cr-00160-PAM-AJB Document 106 Filed 07/13/20 Page 3 of 5




among individuals between the ages of 18 and 49 who are hospitalized for COVID-19

complications. (Def.’s Reply Mem. at 8.)

       In addition, six inmates at FCI Englewood have tested positive for the virus, and

Reed asserts that at least one staff member has tested positive, although that staff member

appears to have recovered.       Federal Bureau of Prisons, COVID-19 Inmate Test

Information, https://www.bop.gov/coronavirus/ (last visited July 12, 2020).         Reed’s

vulnerable health status and the presence of the virus in his facility constitute

“extraordinary and compelling reasons” for the Court’s reconsideration of his sentence. 18

U.S.C. § 3582(c)(1)(A)(i).

       The Court then considers whether the general sentencing factors in § 3553(a)

warrant a reduction in sentence. The Court does not minimize the seriousness of Reed’s

offense, which involved trafficking a 17-year-old girl and possibly other minors, as well as

the use of threats of violence to maintain the victim’s compliance. But Reed has now

served more than 10 years in prison. He has completed drug-abuse programming, received

his GED, and has availed himself of substantial continuing education opportunities. The

Court believes that Reed no longer poses a danger to the community. The § 3553(a) factors

warrant a reduction in Reed’s sentence to time served.

       The First Step Act contemplates the Court imposing “a term of . . . supervised

release with or without conditions that does not exceed the unserved portion of the original

term of imprisonment.” Id. § 3582(c)(1)(A). Reed requests that the Court release him to

his cousin’s residence in Apple Valley, Minnesota.           But the Probation Office’s

investigation determined that this residence would not be an appropriate placement for

                                             3
     CASE 0:09-cr-00160-PAM-AJB Document 106 Filed 07/13/20 Page 4 of 5




Reed, given that he must register as a sex offender after his release. The Court will instead

release Reed to a residential reentry center for up to 180 days, until the Probation Office

can locate a suitable residence for him.

CONCLUSION

       Accordingly, IT IS HEREBY ORDERED that:

       1.     Reed’s Motions for Compassionate Release (Docket Nos. 90, 93) are

              GRANTED;

       2.     Reed’s sentence of 180 months’ imprisonment is REDUCED to time served

              under 18 U.S.C. § 3582(c)(1)(A);

       3.     Reed shall be placed on supervised release and the Court re-imposes the

              terms and conditions of supervised release as set forth in the Judgment

              (Docket No. 69), with to the following additional conditions:

              a.     Reed shall reside for a period of up to 180 days in a residential reentry

                     center as approved by the Probation Officer, and shall observe the

                     rules of that facility, which may include location monitoring with

                     Global Positioning System (GPS) technology;

              b.     Reed is not allowed to advertise himself or others for escort services

                     in any form of media and is restricted from employment or volunteer

                     work in the adult entertainment industry; and

              c.     Reed shall not create, possess, view, access, or otherwise use

                     pornography or any material that is sexually stimulating or sexually



                                             4
     CASE 0:09-cr-00160-PAM-AJB Document 106 Filed 07/13/20 Page 5 of 5




                   oriented deemed to be inappropriate by the U.S. Probation Officer in

                   consultation with the treatment provider; and

      4.     The execution of this Order may be stayed for up to ten days to allow the

             Bureau of Prisons and the U.S. Probation Office to make the necessary

             arrangements for Reed’s release.



Dated: _July 13, 2020

                                        s/ Paul A. Magnuson
                                        Paul A. Magnuson
                                        United States District Court Judge




                                          5
